


EMPLOYMENT AGREEMENT
This Employment Agreement (this “Agreement”) is entered into as of April 28,
2014 (“Effective Date”), by and between American Caresource Holdings, Inc., a
Delaware corporation (the “Company”), and Dr. Richard Turner (“Employee”).
In consideration of the mutual covenants and conditions set forth herein, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereby agree as follows:
1.    Employment. The Company hereby employs Employee in the capacity of
Chairman and Chief Executive Officer of the Company, reporting directly to the
Board of Directors of the Company (the “Board”). Employee accepts such
employment and agrees to perform such roles and provide such management and
other services for the Company as are customary to such offices and such
additional responsibilities, consistent with his position as the Company’s
Chairman and Chief Executive Officer, as may be assigned to him from time to
time by the Board. All employees of the Company shall report, directly or
indirectly, to Employee, and Employee shall make (or delegate to others) all
employment decisions regarding and with respect to his direct and indirect
reports.
2.    Term.
2.1    The employment hereunder shall be for a period commencing on April 29,
2014 (the “Commencement Date”) and ending on the one year anniversary of the
Commencement Date (the “Initial Term”), unless earlier terminated as provided in
Section 4 or 5. This Agreement shall be automatically renewed for successive
one-year periods thereafter, commencing upon the expiration of the Initial Term,
unless either party shall have provided written notice not less than ninety days
prior to the end of the Initial Term or extension thereof of its election to not
permit the renewal of the term, provided in all cases that the term of
employment may be earlier terminated as provided in Section 4 or 5. Employee’s
employment following the Commencement Date will be on a full-time business basis
requiring the devotion of substantially all of his productive business time for
the efficient and successful operation of the business of the Company, provided
that Company acknowledges Employee has ownership and board of directors’
commitments to the Companies listed on Exhibit D which shall continue, and the
Company and Employee shall cooperate to avoid actual conflicts of interest with
respect to such interests in accordance with Section 6 of this Agreement.
2.2    Intentionally Omitted.
3.    Compensation and Benefits
3.1    Cash Compensation.
(a)    For the performance of Employee’s duties hereunder following the
Commencement Date, the Company shall pay Employee an annual salary in the amount
of $300,000 or such greater amount as may be determined by the Board of
Directors of the Company (the “Base Compensation”). The Base Compensation shall
not be subject to reduction at any time. The Base Compensation shall be paid in
installments either every two weeks or twice per month, based on and in
accordance with Company’s regular payroll procedures.
(b)    Intentionally Omitted.
3.2    Bonus Plan.
(a)    Employee shall be entitled to participation in the bonus compensation
plan further defined in Section 3.2(b). Additional detail of the bonus
compensation plan will be provided in written detail to Employee once the bonus
compensation plan is adopted by the Board, which will occur within a reasonable
time after the Commencement Date. Any bonus or incentive compensation paid to
Employee shall be in addition to Base Compensation.




--------------------------------------------------------------------------------




(b)    Employee shall be eligible annually for a bonus in an amount to be
determined by the Board of Directors in accordance with the provisions of this
paragraph but in no event less than $50,000. The amount of the bonus shall be
determined by the Board, based on its reasonable assessment of Employee’s
performance and the Company’s performance against appropriate goals established
annually by the Board or the Compensation Committee of the Board after
consultation with the Employee, prior to the beginning of the period of time
from which the performance of the Employee would be evaluated and measured for
such bonus. Employee’s bonus, as earned, shall be payable on the later of (i)
March 31 of the calendar year following the calendar year for which the bonus
was earned, or (ii) upon the issuance of the independent auditors report for the
calendar year with respect to which the bonus was earned, provided that in all
events such bonus shall be paid no later than December 31 of the calendar year
following the calendar year for which the bonus was earned. The first bonus
period shall be for the period commencing on the Commencement Date and ending at
the last day of the Company fiscal year in which the Commencement Date occurs.
Thereafter, the bonus plan period shall be the Company fiscal year or portion
thereof.
1.Stock Options and Restricted Stock Grant.
(a)From time to time the Company may grant to Employee options under the
Company’s 2009 Equity Incentive Plan (or its successor stock plan) to purchase
shares of the Company’s common stock at a stated exercise price per share.
(b)Effective on the date of this Agreement, the Company shall grant to Employee
an incentive stock option under the 2009 Equity Incentive Plan to purchase Three
Hundred Fifty Thousand (350,000) shares of Common Stock in accordance with the
notice of stock option grant and stock option grant attached hereto as Exhibit A
(the “Incentive Stock Options”).
(c)Effective on the date of this Agreement, the Company shall grant to Employee
Fifty Thousand (50,000) shares of restricted common stock (the “Restricted Stock
Units”), subject to repurchase rights of the Company as set forth and defined in
the Restricted Stock Agreement to be executed contemporaneously with this
Agreement and attached hereto as Exhibit E.
(d)    The Company covenants and agrees to take such further steps as may be
necessary to increase the number of shares of common stock reserved for issuance
pursuant to the 2009 Stock Option Plan, so as to enable the Incentive Stock
Options and the Non-Qualified Stock Options to be issued by the Company to the
Employee.
2.Benefits. Employee and his dependents shall be entitled to such
medical/dental, disability and life insurance coverage and such 401(k) plan and
other retirement plan participation, vacation, sick leave and holiday benefits,
if any, and any other benefits as are made available either to Company’s other
senior executives or to the Company’s personnel generally, all in accordance
with the Company’s benefits program in effect from time to time. The Employee is
responsible for paying the employee’s portion of the benefit costs consistent
with other relevant employees of the Company. The medical/dental, disability and
life benefits provided to Employee under this Section 3.4 shall continue at the
Company’s expense for six (6) months after a Termination Event pursuant to
Section 4 or Section 5 hereof, except to the extent that Employee receives
comparable benefits at a future employer during the six (6) months after the
Termination Event, in which case the pertinent benefits from the Company shall
end upon Employee’s enrollment in the future employer’s benefit plan.


3.5    Reimbursement of Expenses. Employee shall be entitled to be reimbursed
for all reasonable expenses including the cost of travel for business and travel
between the Company’s office and Employee’s current place of residence in
Richmond, VA, cell phone, Blackberry, business meals and entertainment, incurred
by Employee in performing his tasks, duties and responsibilities under Sections
2.1 and 2.2 or otherwise in connection with and reasonably related to the
furtherance of the Company’s business. The Company also shall pay directly (or
reimburse Employee) for lease costs, gasoline and other operating expenses and
maintenance with respect to a vehicle of Employee’s choice. Employee shall
submit expense reports and receipts documenting the expenses incurred in
accordance with Company policy.
3.6    Dallas Living Expenses. The Company will reimburse the Employee for
direct living expenses, including rent, security deposits, utilities, and car
expenses (including but not limited to cost of lease, fuel, maintenance,
parking, and tolls), in conjunction with the Employee’s residence in Dallas, TX
area during his tenure as an employee. If there are extraordinary expenses
associated with temporary living expenses, the Company will reimburse the
Employee for those expenses with the submission of appropriate justification.
The Company shall “gross up” Employee’s wages or expense reimbursements for
related taxes to the extent such expenses are includable in Employee’s taxable
wages. All such expenses




--------------------------------------------------------------------------------




under Sections 3.5 and 3.6 shall be subject to review and approval as requested
by the Compensation Committee or other committee as directed by the Board of
Directors.
4.    Change of Control.
4.1    In the event of a Change of Control, the Company will promptly pay
Employee a lump sum immediately upon Employee’s execution of a Release in the
form attached as Exhibit B (whether or not executed by the Company) equal to the
sum of his then Base Compensation plus an amount equal to the prior year bonus.
The Company shall also pay for Employee’s health insurance benefits for an
additional six (6) months for a total of twelve (12) months of Company-paid
coverage for Employee.
4.2    As used herein, a “Change of Control” of the Company shall mean any of
the following: (i) the acquisition by any person(s) (individual, entity or
affiliated or unaffiliated group) in one or a series of transactions (including,
without limitation, issuance of shares by the Company or through merger of the
Company with another entity) of direct or indirect record or beneficial
ownership of 50% or more of the voting power with respect to matters put to the
vote of the shareholders of the Company and, for this purpose, the terms
“person” and “beneficial ownership” shall have the meanings provided in Section
13(d) or 14(d) of the Securities Exchange Act of 1934 or related rules
promulgated by the Securities and Exchange Commission; (ii) the commencement of
or public announcement of an intention to make a tender or exchange offer for
more than 50% of the then outstanding Shares of the common stock of the Company;
(iii) a sale of all or substantially all of the assets of the Company; or (iv)
the Board, in its sole and absolute discretion, determines that there has been a
sufficient change in the stock ownership of the Company to constitute a change
in control of the Company. Notwithstanding the foregoing, the following
acquisitions shall not constitute a “Change of Control”: (1) any capital raised
by the Company (not used for a redemption of outstanding shares); (2) the
closing of any transaction that in good faith may be reasonably characterized as
an acquisition of another entity by the Company rather than the other way
around; (3) any acquisition closed by the Company during 2014, unless there is a
change in beneficial ownership by 75% or more of the voting power with respect
to matters put to the vote of the shareholders of the Company; or (4) any
acquisition of the Company or its shares by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company.
5.    Termination
5.1    Termination Events. The employment hereunder will terminate upon the
occurrence of any of the following events (“the Termination Event”):
(a)    Employee dies; or
(b)    The Company, by written notice to Employee or his personal
representative, discharges Employee due to the inability to continue to perform
the duties previously assigned to him hereunder prior to such injury, illness or
disability for a continuous period exceeding 90 days or 180 out of 360 days by
reason of injury, physical or mental illness or other disability, which
condition has been certified by a physician reasonably acceptable to the Company
and Employee; provided, however, that prior to discharging Employee due to such
disability, the Company shall give a written statement of findings to Employee
or his personal representative setting forth specifically the nature of the
disability and the resulting performance failures, and Employee shall have a
period of thirty (30) days thereafter to respond in writing to the Company’s
findings, whereupon the Board of Directors of the Company shall conduct a
reasonable and fair hearing with the Employee and any supporting witnesses and
evidence for the Employee to reach a final determination; or
(c)    Employee is discharged by the Company for “Cause”. As used in this
Agreement, the term “Cause” shall mean:
(i)    Employee’s final and unappealed conviction of (or pleading guilty or
“nolo contendere” to) any felony or a major misdemeanor involving dishonesty or
moral turpitude; provided, however, that prior to discharging Employee for
Cause, the Company shall give a written statement of findings to Employee
setting forth specifically the grounds on which Cause is based, and Employee
shall have a period of ten (10) days thereafter to respond in writing to the
Company’s findings; or




--------------------------------------------------------------------------------




(ii)    The Employee’s (1) willful and unreasonable failure to perform his
substantial and material duties, or (2) substantial and material breach of, or
default under, this Agreement or the Proprietary Information and Invention
Assignment Agreement (as defined herein). In the case of any of the conditions
set forth in this Section 5.1(c)(ii), the Employee shall be given written notice
of the intent of the Board of Directors to terminate the Employee’s employment
under this paragraph, and shall be permitted thirty (30) days from receipt of
such written notice to promptly cure any such breach or default to the
reasonable satisfaction of the Board of Directors.


(d)    Employee is discharged by Company other than in accordance with Section
5.1(a)-(c) (a termination “without Cause”), which the Company may do at any
time, with at least thirty (30) advance written notice, subject to the full
performance of the obligations of the Company to the Employee pursuant to this
Agreement; or
(e)    Employee voluntarily terminates his employment due to “Good Reason”,
which shall mean (i) a material default by the Company in the performance of any
of its obligations hereunder, which default remains uncured by the Company for a
period of thirty (30) days following receipt of written notice thereof to the
Company from Employee; (ii) a material diminution of the roles,
responsibilities, duties, position, title or authority of Employee hereunder;
(iii) a requirement that Employee report to any person(s) other than the Board;
or (iv) Employee shall not have been elected to, or shall have been
involuntarily removed from, the Board; or
(f)    Employee voluntarily terminates his employment without Good Reason, which
Employee may do at any time with at least 30 days advance notice.
5.2    Effects of Termination.
(a)    Upon termination of Employee’s employment hereunder for any reason, the
Company will promptly pay Employee all amounts owed to Employee through the date
of termination (including, without limitation, Base Compensation, bonuses earned
as previously communicated by the Company, payments due pursuant to Section 4 of
this Agreement, and expense reimbursements). Employee shall be paid for any
performance bonus plan then in effect on a pro rata basis for that period of
time during the fiscal year in which termination occurs, but such amount, if any
shall only be paid at the time a bonus would have been paid under such bonus
plan had Employee’s employment not terminated and in an amount commensurate with
other senior executives of the Company.
(b)    Unless Section 4 applies (in which case Section 4 will be followed, and
not this Section 5.2(b)), and in addition to the amounts required under Section
5.2(a):
(i)    Upon termination of Employee’s employment under Sections 5.1(a), Company
shall continue to pay the Base Compensation to the estate of the Employee for a
period of six (6) months after such death.
(ii)    Upon termination of Employee’s employment under Section 5.1(b), the
Company shall pay Employee, commencing immediately upon such termination of
employment, monthly (or biweekly at the Company’s discretion) amounts equal to
the then applicable Base Compensation, excluding bonus, for a period of six (6)
months after termination.
(iii)    Upon termination of Employee’s employment under Section 5.1(d) or
5.1(e), the Company shall pay Employee, commencing immediately upon the later of
such termination of employment or Employee’s execution of a Release in the form
attached as Exhibit B (whether or not executed by the Company), monthly (or
bi-weekly at the Company’s discretion) amounts equal to the then applicable Base
Compensation, excluding bonus, for a period of six (6) months after termination.
(c)    Upon termination of Employee’s employment hereunder pursuant to Sections
5.1(b), 5.1(c), 5.1(d), 5.1(e) or 5.1(f), Employee agrees that for the twelve
(12) month period following the Termination Event:
(i)    Employee will not directly, whether as an individual, employee, director,
consultant or advisor, or in any other capacity whatsoever other than a passive
investor, provide services to any person, firm, corporation or other business
enterprise which is involved in the businesses of (A) development, marketing or
providing an ancillary




--------------------------------------------------------------------------------




healthcare network or repricing engine for ancillary healthcare claims, or (B)
development, acquisition, marketing or providing of urgent care centers or
related services in direct competition with the Company (“Competitive
Engagements”), unless he obtains the Company’s prior written consent.
(ii)    Employee will not knowingly, directly and actively solicit any
individual to leave the Company’s then full-time employ, for any reason, to join
or be employed by any employer that then employs Employee as an employee,
director, consultant or advisor.
(iii)    Employee will not knowingly, directly and actively induce any provider,
agent, customer, supplier, distributor, or licensee of the Company to cease
doing business with the Company or to breach its agreement with the Company.
(d)    Employee acknowledges that monetary damages may not be sufficient to
compensate the Company for any economic loss, which may be incurred by reason of
breach of the restrictive covenants set forth in Section 5.2(c). Accordingly, in
the event of any such breach, the Company shall, in addition to any remedies
available to the Company at law, be entitled to seek equitable relief in the
form of an injunction, precluding Employee from continuing to engage in such
breach.
(e)    If any restriction set forth in Section 5.2(c) is held to be
unreasonable, then Employee and the Company agree, and hereby submit, to the
reduction and limitation of such prohibition to such area or period as shall be
deemed reasonable
(f)    Except as required by law, Employee agrees not to make to any person,
including but not limited to customers of the Company, any statement that
disparages the Company or which reflects negatively upon the Company, including
but not limited to statements regarding the Company’s financial condition, its
officers, directors, shareholders, employees and affiliates. The Company agrees
not to make to any person, including but not limited to customers of the
Company, any statement that disparages Employee or which reflects negatively
upon Employee, including but not limited to statements regarding his financial
condition.
6.    Conflicts of Interest
6.1     Duty to Disclose. Employee will provide the Board with an update on or
report on the existence of any actual conflicts of interest. In connection with
any actual conflicts of interests, Employee will confidentially disclose the
existence of any conflicts of interests, including his financial interest and
the minimum about of facts necessary to assess the conflict of interest, to the
Board or to any special committees with Board delegated powers considering the
proposed transaction or arrangement. If the Board or committee has reasonable
cause to believe that Employee has failed to disclose any actual conflict of
interest, it shall inform Employee of the basis for such belief and afford
Employee an opportunity to explain the alleged failure to disclose.
6.2     Determining Whether a Conflict of Interest Exists. After disclosure of
the financial interest and the minimum amount of facts necessary to assess the
conflict of interest, and after any discussion with the Employee, Employee shall
excuse himself from the Board or committee meeting while the determination of
whether a conflict of interest exists is discussed and voted upon. The remaining
Board or committee members shall determine whether a conflict of interest
exists. Notwithstanding the foregoing, however, prior approval of the Board of
Directors shall not be required if the transaction falls below a de minimis
threshold established by the Board.
6.3    Addressing Conflict. If the Board determines that Employee has an actual
conflict of interest, the Company and Employee shall employ good faith actions
to resolve the conflict of interest.
7.    Indemnification; Insurance. The Company will indemnify Employee and make
advances to Employee on a current basis, to the fullest extent permitted by law,
if Employee is made or threatened to be made a party to a proceeding by reason
of being or having been an officer, director or employee of the Company or any
of its subsidiaries or affiliates or having served on any other enterprise as a
director, officer or employee at the request of or on behalf of the Company. In
addition, during Employee’s employment and thereafter (so long as any liability
may exist), the Company will maintain directors and




--------------------------------------------------------------------------------




officers liability insurance in reasonable amounts as the Board of Directors
shall determine, at its sole expense, insuring Employee against expenses,
liabilities or losses to which Employee would be entitled to indemnification or
reimbursement under the foregoing sentence or otherwise. In no event shall the
terms of such insurance be less favorable to Employee than the terms generally
applicable to the Company’s executive officers or directors. The obligations in
this Section 7 will not be the exclusive arrangement between Employee and the
Company with respect to indemnification and advancement of expenses, and will
not limit, diminish or affect in any manner any other rights or benefits
Employee may have or obtain under any provision of law, the Company’s
Certificate of Incorporation or By-Laws, other agreements or otherwise.
8.    General Provisions
8.1    Assignment. Neither party may assign or delegate any of his or its rights
or obligations under this Agreement without the prior written consent of the
other party.
8.2    Entire Agreement. This Agreement contains the entire agreement between
the parties with respect to the subject matter hereof and supersedes any and all
prior written and verbal agreements between the parties.
8.3    Modifications. This Agreement may be changed or modified only by an
agreement in writing signed by both parties hereto.
8.4    Successors and Assigns. The provisions of this Agreement shall inure to
the benefit of, and be binding upon, the Company and its successors and
permitted assigns and Employee and Employee’s legal representatives, heirs,
legatees, distributees, assigns and transferees by operation of law, whether or
not any such person shall have become a party to this Agreement and have agreed
in writing to join and be bound by the terms and conditions hereof.
8.5    Governing Law. This Agreement shall be governed by, construed and
enforced in accordance with, the laws of the State of Delaware, and venue and
jurisdiction for any disputes hereunder shall be heard in any court of competent
jurisdiction in Delaware for all purposes.
8.6    Severability. If any provision of this Agreement is held by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions shall nevertheless continue in full force and effect.
8.7    Further Assurances. The parties will execute such further instruments and
take such further actions as may be reasonably necessary to carry out the intent
of this Agreement.
8.8    Notices. Any notices or other communications required or permitted
hereunder shall be in writing and shall be deemed received by the recipient when
delivered personally or, if mailed, five (5) days after the date of deposit in
the United States mail, certified or registered, postage prepaid and addressed,
in the case of the Company, to its corporate headquarters, attention Board of
Directors, and in the case of Employee, to the address shown for Employee on the
signature page hereof, or to such other address as either party may later
specify by at least ten (10) days advance written notice delivered to the other
party in accordance herewith.
8.9    No Waiver. The failure of either party to enforce any provision of this
Agreement shall not be construed as a waiver of that provision, nor prevent that
party thereafter from enforcing that provision of any other provision of this
Agreement.
8.10    Legal Fees and Expenses. The Company shall reimburse Employee for the
reasonable attorneys’ fees incurred in connection with the drafting and
negotiation of this Agreement up to a maximum of $2,500. In the event of any
disputes under this Agreement, each party shall be responsible for their own
legal fees and expenses which it may incur in resolving such dispute, unless
otherwise prohibited by applicable law or a court of competent jurisdiction.
8.11    Counterparts. This Agreement may be executed by exchange of facsimile
signature pages and/or in counterparts, each of which shall be deemed to be an
original, but all of which together shall constitute one and the same
instrument.




--------------------------------------------------------------------------------




8.12    Insurance on Employee. The Company shall be entitled to obtain and
maintain, at the Company’s expense, key person life insurance on the life of the
Employee, naming the Company as the beneficiary of such policy. Employee agrees
to cooperate with the Company and take all reasonable actions necessary to
obtain such insurance, such as taking usual and customary physical examinations
and providing true and accurate personal, health related information for any
application at no cost to Employee.
8.13    Proprietary Information and Invention Assignment Agreement. The terms of
the proprietary information and invention assignment agreement attached hereto
as Exhibit C (the “Proprietary Information and Invention Assignment Agreement”)
are incorporated herein by reference. If there is any conflict between the terms
of the Proprietary Information and Invention Assignment Agreement and the terms
of this Agreement, the terms of this Agreement shall prevail.
8.14    Section 409A. It is the intention of the parties that this Agreement
comply with the requirements of Section 409A of the Internal Revenue Code of
1986, as amended, and applicable guidance issued thereunder (“Section 409A”),
and this Agreement will be interpreted in a manner intended to comply with
Section 409A. All payments under this Agreement are intended to be excluded from
the requirements of Section 409A or be payable on a fixed date or schedule in
accordance with Section 409A(a)(2)(iv). Notwithstanding anything in this
Agreement to the contrary, in the event that Employee is deemed to be a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) and is not
“disabled” within the meaning of Section 409A(a)(2)(C), no payments hereunder
that are “deferred compensation” subject to Section 409A shall be made to
Employee prior to the date that is six months after the date of Employee’s
“separation from service” (as defined in Section 409A and any Treasury
Regulations promulgated thereunder) or, if earlier, Employee’s date of death.
Following any applicable six month delay, all such delayed payments will be paid
in a single lump sum on the earliest permissible payment date. For purposes of
this letter, with respect to payments of any amounts that are considered to be
“deferred compensation” subject to Section 409A, references to “termination of
employment” (and substantially similar phrases) shall be interpreted and applied
in a manner that is consistent with the requirements of Section 409A. For
purposes of Section 409A, Employee’s right to receive any installment payment
pursuant to this Agreement will be treated as a right to receive a series of
separate and distinct payments.
[Signature Page To Follow]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company and Employee have executed this Agreement,
effective as of the day and year first above written.
    


AMERICAN CARESOURCE HOLDINGS, INC.:


By:
/s/ John Pappajohn

Name:
John Pappajohn
Title:
Director







EMPLOYEE:


By:
/s/ Dr. Richard Turner

Name:
Dr. Richard Turner
Address:
9 Nomas Lane

 
Richmond, Virginia 23233







--------------------------------------------------------------------------------




EXHIBIT A
NOTICE OF GRANT OF INCENTIVE STOCK OPTIONS




350,000 shares of Incentive Stock Options






--------------------------------------------------------------------------------




EXHIBIT B
RELEASE
The undersigned individual (“Releasor”), on his own behalf and on behalf of his
heirs, beneficiaries and assigns, hereby releases and forever discharges
American Caresource Holdings, Inc. and its subsidiaries and all of their
respective officers and directors, successors and assigns (collectively,
“Released”), both individually and in their official capacities, from any and
all liability, claims, demands, actions and causes of action of any type
(collectively, “Claims”) which Releasor has had in the past, now has, or might
now have, through the date of your execution of this Release, in any way
resulting from, arising out of or connected with your employment by American
Caresource Holdings, Inc. and its subsidiaries (collectively, “Company”) or its
termination or pursuant to any federal, state or local employment law,
regulation or other requirement (including without limitation Title VII of the
Civil Rights Act of 1964, as amended; the Age Discrimination in Employment Act,
as amended (“ADEA”); the Americans with Disabilities Act, as amended).
The Company, on its own behalf and on behalf of the Released, hereby releases
and forever discharges the Releasor and his heirs, beneficiaries and
representatives and assigns, both individually and in their official capacities,
from any and all Claims which it has had in the past, now has, or might now
have, through the date of your execution of this Release, in any way resulting
from, arising out of or connected with your employment by the Company or its
termination. By acceptance of or reliance on this release of Claims by Releasor,
the Company promises that neither it nor any of the other Released affiliated
with the Company will take any action that is designed, specifically as to you
or with respect to a class of similarly situated former employees, to reduce or
abrogate, or may reasonably be expected to result in an abridgement or
elimination of, any rights of indemnification or contribution available to
Releasor, as described above, or under any such policy or policies of directors
and officers liability insurance, unless any such abridgement or elimination of
rights also is generally applicable to all then-current officers and employees
of the Company.
Excluded from the scope of this Release is (i) any claim by Releasor for payment
of wages (including salary, bonus, severance, and unused vacation pay or PTO) or
reimbursement of expenses or under the terms of any of the Company’s employee
qualified and non-qualified benefit plans (including without limitation the
Company’s employee pension plan, profit sharing plan, stock option plan or stock
ownership plan); (ii) any claim by Releasor for amounts due pursuant to Section
5 of the Employment Agreement entered into between Releasor and the Company;
(iii) any claim or right of Releasor under any policy or policies of directors
and officers liability insurance maintained by the Company as in effect from
time to time; and (iv) any right of or for indemnification or contribution
pursuant to contract and/or the Articles of Incorporation or By-Laws (or other
charter documents) of the Company that Releasor has or hereafter may acquire if
any claim is asserted or proceedings are brought against Releasor including,
without limitation, if by any governmental or regulatory agency, or by any
customer, creditor, employee or shareholder of the Company, or by any
self-regulatory organization, stock exchange or the like, arising out of or
related or allegedly related to the undersigned individual being or having been
an officer or employee of the Company or to any of his actions, inactions or
activities as an officer or employee of the Company. Also excluded from this
release are any Claims which cannot be waived by law. By signing this Release
you are waiving, however, your right to any monetary recovery should any
governmental agency or entity, such as the EEOC or the DOL, pursue any claims on
your behalf. Releasor acknowledges that he is knowingly and voluntarily waiving
and releasing any rights he may have under the ADEA, as amended.
The undersigned individual further acknowledges that he has been advised by this
writing that: (a) his waiver and release in this Release does not apply to any
rights or claims that may arise after the execution date of this Release; (b)
that he has the right to consult with an attorney prior to executing this
Release; (c) he has up to the entirety of until twenty-one (21) days after the
date he received this Release executed by the Company in which to consider this
Release (although if the undersigned individual does execute this Release before
the end of such twenty-one (21) days, he will also sign the Consideration Period
waiver below); (d) he has seven (7) days following his execution of this Release
to revoke this Agreement by so notifying the Company; and (e) this Release shall
not be effective until the date upon which the this seven (7) day revocation
period has expired unexercised (the “Effective Date”), which shall be the eighth
day after this Release is executed by the undersigned individual. Upon the lapse
of said seven (7) day period without revocation, this Release will have effect
retroactively to the date it was signed by the Company.




--------------------------------------------------------------------------------




This Release does not constitute an admission by the Company or by the
undersigned individual of any wrongful action or violation of any federal,
state, or local statute, or common law rights, including those relating to the
provisions of any law or statute concerning employment actions, or of any other
possible or claimed violation of law or rights. This Release is entered into
without reliance on any promise or representation, written or oral, other than
those expressly contained herein, and it supersedes any other such promises,
warranties or representations. This Release may not be modified or amended
except in a writing signed by both the undersigned individual and a duly
authorized officer of the Company. This Release will bind the heirs, personal
representatives, successors and assigns of both the undersigned individual and
the Company, and inure to the benefit of both the undersigned individual and the
Company and their respective heirs, successors and assigns. If any provision of
this Release is determined to be invalid or unenforceable, in whole or in part,
this determination will not affect any other provision of this Release and the
provision in question will be modified by the court so as to be rendered
enforceable. This Agreement will be deemed to have been entered into and will be
construed and enforced in accordance with the laws of the state of Texas as
applied to contracts made and to be performed entirely within Texas.
 
American Caresource Holdings, Inc.
 
Dr. Richard Turner
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
Date:
 
 
 

Consideration Period Waiver
I, Dr. Richard Turner, understand that I have the right to take at least 21 days
to consider whether to sign this Release, which I received on _______, _____. If
I elect to sign this Release before 21 days have passed, I understand I am to
sign and date below this paragraph to confirm that I knowingly and voluntarily
agree to waive the 21-day consideration period.
Dr. Richard Turner
Date:









--------------------------------------------------------------------------------




EXHIBIT C


PROPRIETARY INFORMATION AND
INVENTION ASSIGNMENT AGREEMENT






--------------------------------------------------------------------------------




EXHIBIT D
Employee’s Service on the Board of Directors








Employee serves on the Board of Directors of: CNS Response, Inc. (NASDAQ OTCBB:
CNSO)










--------------------------------------------------------------------------------




EXHIBIT E
NOTICE OF GRANT OF RESTRICTED STOCK UNITS






50,000 Restricted Stock Units










